Citation Nr: 1516651	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  09-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected service connected disabilities, or due to an undiagnosed illness.

2.  Entitlement to service connection for biceps tendonitis, claimed as right shoulder pain, to include as secondary to service-connected service connected disabilities or due to an undiagnosed illness.

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected service connected disabilities or due to an undiagnosed illness.

4.  Entitlement to service connection for memory lapses, to include as due to an undiagnosed illness.

5.  Entitlement to an initial rating in excess of 10 percent from June 25, 2002 to November 2, 2011, and in excess of 30 percent thereafter for an irritable bowel syndrome (IBS) 

6.  Entitlement to an effective date earlier than November 2, 2011 for a 60 percent rating for chronic fatigue syndrome.


REPRESENTATION

The Veteran represented by:     The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from April 1987 to April 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2007, May 2008, and September 2012 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The August 2007 rating decision assigned a 10 percent rating for IBS, which the Veteran expressed disagreement as to the rating assigned, and entitlement to service connection for a heart disability.  The May 2008 rating decision involved the Veteran's claims for service connection for biceps tendonitis (claimed as right shoulder pain), a left shoulder disorder, and memory lapses.  The September 2012 awarded service connection for chronic fatigue syndrome, but the Veteran expressed disagreement with the effective date for the 60 percent rating.  
In October 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In September 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed to the issues decided, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that during the pendency of the appeal for the rating assigned for IBS, in a rating decision dated in September 2012, the RO increased the rating for IBS from 10 percent to 30 percent effective November 2, 2011.  The Veteran filed a notice of disagreement asserting that the effective date for the 30 percent should be earlier than November 2, 2011.  Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, that issue is already before the Board as well as the appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of service connection for biceps tendinitis, service connection for a left shoulder disability, service connection for a disability causing memory lapses, and entitlement to an earlier effective date for a 60 percent rating for chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the most probative evidence of record reflects the Veteran's abnormal EKG findings, METS between 7-10 with fatigue, and chest pain are cardiac signs and/or symptoms of a cardiac disability as due to an undiagnosed illness.  

2.  The Veteran's irritable bowel syndrome is manifested by alternating diarrhea and constipation, with more or less constant abdominal distress; severe impairment of health, or any serious health complication, has not been shown or more nearly approximated.


CONCLUSION OF LAW

1.  The criteria for service connection for a cardiac disability as due to an undiagnosed illness are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for an initial rating of 30 percent for irritable bowel syndrome have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.114, Diagnostic Code 7319 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the issue for service connection for a cardiac disability is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to that claim is not necessary.

As to the issue of the rating assigned for IBS, where, as here, the appeal stems from notice of disagreement with the award of an initial disability rating following the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in December 2008, which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating for IBS.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in November 2003 and November 2011 and a hearing before the undersigned in October 2010.  

The report of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board hearing, the Veteran was assisted at the hearing by an attorney. The undersigned Veterans Law Judge (VLJ) identified the issues and asked the Veteran to provide details of who he has seen for his disabilities, including IBS and when, including the most recent visits.  The VLJ also asked the Veteran to clarify at which VA treatment occurred or whether any private physicians were involved.  As to IBS, the Veteran was asked specifically about what symptoms he noticed and their level of severity.

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for in increased rating for irritable bowel syndrome.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his attorney also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Certain heart disabilities such as cardiovascular-renal disease, endocarditis, and myocarditis, are listed as a disease under § 3.309 as a chronic disease.  

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117 (2014); 38 C.F.R. § 3.317(a)(1) (2014).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

Among the requirements are that there are objective indications of a qualifying chronic disability, which means a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms (i.e., chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness specified by the Secretary), or any diagnosed illness specified by the Secretary.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2007); 68 Fed. Reg. 34541 (June 10, 2003).

Further, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  If signs or symptoms have been medically attributed to a diagnosed rather than undiagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 56,703 (1998).  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

There must be a minimum of a 6-month period of chronicity.  For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

For the purposes of this section, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to:

(1) Fatigue, (2) signs or symptoms involving the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, 12) abnormal weight loss, or (13) menstrual disorders.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Facts and Analysis

The Veteran's service records clearly establish service in the Persian Gulf during Desert Storm from December 1990 to December 1991.  In fact, although apparently not related to any claimed heart disability, the Veteran and other members of his unit have documented exposure to Entamoeba Histolytica as a result of service on the Persian Gulf.

The service treatment records, however, do not indicate any heart or cardiac complaints, treatment, symptoms, findings, or diagnosis.  The one service EKG of record in December 1988 was diagnosed as normal.  The Veteran was found disqualified for further duty in February 1993 due to asthma.  The Medical Evaluation Board physical and history do not report any heart complaints or symptoms.  

In July 1994, the Veteran complained of chest pains but no heart abnormalities were found.  

Chest X-rays in August 2000 and June 2001 did not demonstrate any cardiac abnormalities. 

In August 2005, after an EKG showed a left axis deviation (left anterior hemiblock), the Veteran underwent a stress test without any symptoms during the test.  There also was no ST shift on the stress test EKG.  It was noted the Veteran did not have any cardiac risk factors such as hypertension or family history.  The interpretation of the test was normal.  

In September 2005, an EKG was interpreted as more abnormal than the August 2005 EKG with a definite loss of anterior forces.  There was no diagnosis but the Veteran was told to start taking baby aspirin and prescribed nitroglycerin tabs.  It was noted he did not have chest pains, palpitations, or dizziness.  He exercised regularly such as engaging in martial arts.  

In February 2006, the Veteran had an episode of retrosternal pain while sitting in class, but getting up and walking around help.  He did not have any exertional chest pain.  It was noted that there were two negative cardiac stress tests.  

An October 2007 EKG noted a normal sinus rhythm but there was a pulmonary disease pattern demonstrating a left anterior fascicular block.  He had one episode of chest pains.  

In February 2011, the Veteran did not have any chest pain or dyspnea but an EKG showed a left anterior fascicular block similar to past tracings.

In November 2011, the Veteran was provided a VA examination.  The examiner did not make any heart diagnosis.  The Veteran did not have ischemic heart disease, congestive heart failure, myocardial infarction, arrhythmia, a heart valve condition, or an infectious heart condition.  The Veteran reported he has recurrent chest pain that last from a few seconds to 20 minutes duration.  There is no precipitating factor but the Veteran added it could be stress related.  There was no evidence of cardiac hypertrophy.  The examiner, based upon his examination and interview, estimated that the Veteran had 7-10 METs level but it resulted in fatigue, which the examiner stated was multifactorial.  The examiner found no objective evidence that supported a diagnosis of a cardiac pathology but the disability pattern of chest pain met the criteria for an undiagnosed illness.  

An echocardiogram demonstrated normal wall thickness and a slightly dilated LA/RV (left atrium/right ventricle) and 60% left ventricle ejection fraction of 60 percent.  There were no discrete segmental wall motion or abnormalities.  A Holter monitor study ended with benign results and normal heart rates.  The heart had a regular rate and rhythm and there were no murmurs or gallops.  

After careful review of the evidence, the Board has determined that the claim for service connection for heart disability should be granted.  His status as a Persian Gulf War veteran raises the question whether he has heart disability as due to an undiagnosed illness or multisymptom illness.  The November 2011 VA examiner concluded that the Veteran did have an undiagnosed cardiac disability and not due to a clear and specific etiology.  The Veteran has had chest pains and an abnormal chest pains at least since 2005.  As a result, he has been prescribed nitroglycerin.

In light of above, the Board concludes that the medical evidence of record reflects that, after his separation from service and for a period of at least six months, the Veteran has a cardiac disability of an unknown etiology rather than separate, diagnosable disability.  Further, finding that the Veteran is competent and credible to report the frequency and severity of these symptoms as well as the medical evidence, the criteria for a 10 percent evaluation for these symptoms have been closely approximated prior to December 31, 2016.  See, e.g., 38 C.F.R. § 4.104, Diagnostic Code 7005 Arteriosclerotic heart disease (coronary artery disease).  This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  The November 2011 examiner noted a MET workload between 7-10 METs but with fatigue.  In addition, the Board finds continuous medication is required as the Veteran must take baby aspirin daily and use nitroglycerin tabs when needed.  As such, service connection for Veteran's chest pains and abnormal EKG, as cardiac signs and/or symptoms of a medically unexplained chronic multisymptom illness is warranted.  38 C.F.R. § 3.317.

Increased Rating for Irritable Bowel Syndrome

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran seeks entitlement to a higher initial rating for his service-connected irritable bowel syndrome, which is currently evaluated as 10 percent disabling from the grant of service connection in June 2002 to November 2011 and 30 since November 2011 under Diagnostic Code 7319.

Under Diagnostic Code 7319, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  The maximum schedular 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under diagnostic codes 7301 to 7329, inclusive, which include the schedular criteria for irritable bowel syndrome (Diagnostic Code 7319).

Facts and Analysis

In August 2001, a diagnosis of suspicion of IBS was made by medical providers who noted a several year history of cycling constipation and diarrhea.  
In November 2001, the Veteran was described as known for IBS with a stable pattern of alternating diarrhea and constipation.  

In March 2003, the Veteran was diagnosed with IBS that was called seasonal.  He has abdominal pain and symptoms will run for a week and a half.  He does not cough up blood although he did the year before.  

In a November 2003 VA examination, the Veteran reported getting symptoms once every three months with episodes of loose stools that stops the next day but then his stomach starts turning.  He though certain foods, such as certain cuts of pork, may trigger an attack but other cuts such as bacon or Mexican food does not cause him problems.  He had gained weight in the prior year.  There has not been any melena or hematemesis.  The diagnosis was episodic IBS related to certain foods and it did not look to be chronic gastroenteritis.  

In May 2006, the results of a colonoscopy were normal, but the history noted abdominal pain and that the Veteran had seasonal changes, from February to June, to his symptoms for 15 years.  Most of the time, there is diarrhea but no blood.  In June 2006  and February 2007, his medical providers diagnosed the Veteran with seasonal IBS.

In May 2007, the Veteran testified he tried to alter his diet to avoid IBS symptoms but it did not help.  It seemed to be seasonal and he would have episodes where the diarrhea lasts 3-4 weeks causing him to miss class.  Unfortunately, this happened right before finals started and left him unprepared to take the final exams, so he withdrew from the classes.  He has been given medication but the prescriptions have not helped.  The symptoms have been short as two weeks but some episodes last as long as 4-5 months.  In general, the most severe episodes start in March, sometimes as early as January, and end in June.  April is the most severe month.  Beyond that period, he will still get a small bout every 3-4 months, but the period between March and June is debilitating.  

In April 2008, a gastroenterologist evaluated the Veteran.  It was noted the Veteran had IBS with symptoms affected by the seasons/temperature.  He has diarrhea/loose stools for 3 week periods alternating with constipation.  Symptoms can vary in a single day.  The bouts usually happen in the spring warm weather.  .  There is no hematochezia or melena.  The Veteran had bloating when constipated.  There was no fever, cough, nausea, or vomiting, and his weight was stable. The Veteran has experienced urgency/tenesmus with diarrhea at a public event.  The gastroenterologist concluded the Veteran had IBS with alternating diarrhea and constipation.

In October 2010, the Veteran testified that he had frequent episodes of bowel disturbances of either diarrhea or diarrhea with constipation with more or less abdominal disturbances.  The IBS flare-ups first forced him out of the aviation field and have also affected his collegiate studies as he could not attend class for periods up to three weeks due to the symptoms.  He had to redo at least two semesters.  At present, he can function in his office because he is near a bathroom but there are days he cannot go out into the field.  It happens quite often but the number of times he is confined to the office or months that it happens varies.  Spring is the worse time.  There were two episodes where he did not make it to the bathroom in time.  
In February 2011, the Veteran reported a mild flare-up of IBS with occasional stools but no abdominal pain, fever, or blood.  He was still active in his position in wildlife conservation.  

In August 2011, the Veteran reported he was under more stress at work lately and as a result, his IBS symptoms (loose stools) increased.  He had lost some weight but that resulted from more activity at work and reduction of calories. 

In November 2, 2011, the Veteran was provided a VA examination.  He stated his IBS prevented him from working in the field as a biological service technician because he can have a bout of IBS at any time.  The symptoms presented in alternating patterns of diarrhea and constipation that lasted 1-2 days.  The Veteran also had intermittent abdominal distention due to gas.  The Veteran also reported nausea but that seldom occurred.  There has not been any weight loss or malnutrition.  On physical examination, there were no abdominal abnormalities and blood tests were normal.   The VA examiner diagnosed mild IBS.

The Board has reviewed all evidence of record and finds that at all relevant times since service connection has become effective, the Veteran's service- connected IBS produces a "common disability picture" characterized by frequent episodes of diarrhea and cramping with abdominal distress.  The medical evidence establishes that at all relevant times, he experiences alternating episodes of diarrhea and constipation, while not on a daily basis, fairly close to it, especially in the springtime when the weather becomes warmer.  The Board finds these episodes frequent enough to be "more or less" constant.  The Veteran has testified it has affected him when he was a college student and graduate student requiring him to repeat semesters.  In addition, he testified that his job has both a desk job aspect and an out-in-the field aspect.  When the attacks occur, he cannot be out in the field as he must remain close to a bathroom.  As a result, his colleagues have to cover for him.  Furthermore, he experiences abdominal bloating, cramping, and pain, at least during the constipation portion of the cycle, which is indicative of abdominal distress.  These symptoms, their frequency, and their severity have  remained constant since 2001.  Thus, the rating criteria for a 30 percent rating are met.  As this is the maximum rating available for IBS, the Board concludes that the Veteran is not entitled to any higher rating for her IBS disability under Diagnostic Code 7319 at any relevant time during the appeal period. 

As noted earlier, 38 C.F.R. § 4.114 sets forth that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.   A single evaluation will be assigned under the Diagnostic Code which represents the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

The preponderance of the evidence is against entitlement to a rating in excess of 30 percent based upon another Diagnostic Code.  As noted above, the predominate disability is alternating diarrhea and constipation with abdominal pain, cramping, and bloating.  The maximum rating of 60 percent under Diagnostic Code 7346 is authorized for hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Here, while symptoms of pain are noted, there has been no evidence of vomiting, material weight loss, hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  There also is no showing of ulcerative colitis as is rated under Diagnostic Code 7323 and in any event the next higher rating under Diagnostic Code 7323 contemplates numerous yearly attacks of colitis.  While the Veteran's diarrhea and constipation is occurring fairly frequently by his testimony and reports to his medical providers, there is no showing of malnutrition, marked or otherwise.  In fact, the Veteran has always described his appetite as good and any weight loss has been intentional.  Moreover, indicia of general debility, or any serious health complication, are lacking.  Diagnostic Code 7332 provides for higher ratings only if there is evidence of complete loss of anal sphincter control or extensive bowel leakage and fairly frequent involuntary bowel movements and this is neither alleged nor shown in this instance.  Therefore, the other Diagnostic Codes do not afford a basis for the assignment of any higher initial rating than 30 percent in the absence of a showing of the symptoms or findings discussed.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7304, 7305, 7306, 7307, 7332. 

In short, the Board has considered evaluating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds no applicable one that would grant the Veteran of a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The rating schedule already describes his symptoms of alternating diarrhea and constipation and abdominal distress without the Veteran presenting any other symptomatology not already contemplated by the Rating Schedule for IBS under Diagnostic Code 7219 and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating for Compensation Based on Individual Unemployability

 During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  The record reflects that at the time since filing his claims, the Veteran was a student and is now employed in the area of fish and wildlife conservation.  The most recent treatment note reflects the Veteran was still employed.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.


ORDER

Entitlement to service connection for Veteran's chest pain, as cardiac signs and/or symptoms of an undiagnosed cardiac disability is granted,

Entitlement to an initial rating of 30 percent, but no higher, for irritable bowel syndrome, is granted subject to the laws and regulations governing the payment of monetary awards.

REMAND

As for the claims of service connection for chronic biceps tendinitis of the right upper extremity and service connection for a left shoulder disability, the Veteran received a VA examination in November 2011.  The VA examiner never addressed whether the Veteran had a left shoulder disability and if so, whether it was related to service.  As to right biceps tendinitis, the examiner concluded the right biceps tendinitis was not due to an undiagnosed illness or a medically unexplained chronic multisymptom illness and less likely than not due to his service exposures from the Persian Gulf and more likely due to an inflammation which was transient in nature.  The Board understands the examiner to mean the inflammation was transient but never addressed whether there were any chronic or permanent residuals from the transient inflammation.  Furthermore, the examiner did not address when the inflammation occurred.  Even if the chronic biceps tendinitis did not result from the environmental exposures while serving in the Persian Gulf, that does not preclude service connection if the disability resulted from service generally.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board further finds that the Veteran and the record have reasonably raised whether either shoulder disability is secondarily caused by the Veteran's service connected disabilities and should be addressed by the examiner.

As to the Veteran's claim for service connection for a memory lapse disability, to include as secondary as an undiagnosed illness or a medically unexplained chronic multisymptom illness, he received a November 2011 Mental Health VA examination, where he was diagnosed with a cognitive disorder NOS.  The examiner also concluded that the Veteran's reported disability pattern appears to be a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  The examiner never stated, however, whether the cognitive disorder NOS was part of the diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  If not, this examination also failed to address whether the cognitive disorder NOS resulted from service generally.  The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the issue of an earlier effective date for a 60 percent rating than November 2, 2011 for chronic fatigue syndrome, the RO issued a rating decision in September 2012 granting service connection for chronic fatigue syndrome effective October 2007, but determined it was non compensable until November 2011.  The Veteran expressed disagreement with the effective date of the 60 percent rating in a notice of disagreement received in November 2012.  The RO has not issued a statement of the case addressing the claim and the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:
1.  Provide the Veteran with a VA examination to determine the relationship between the Veteran's shoulders and service.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. 

The examiner is asked to determine whether the Veteran has a disability of either shoulder.  An opinion must be offered for each shoulder.  For each disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is asked to comment on the clinical significance of the in service treatment for left shoulder pain and popping, which the Veteran has stated continues to this day and was noted in the medical evaluation board physical and history in February 1993 and a VA examination in July 1993.

The examiner is asked to comment on the clinical significance of the Veteran first seeking treatment for a right shoulder disability in July 2002 and was diagnosed with a possible deltoid strain and then diagnosed with biceps tendinitis in October 2005.  

If the above opinion is negative for either shoulder then, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any shoulder disability that is not directly related to service was caused by or aggravated by the Veteran's service- connected disabilities.
The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

2.  Provide the Veteran with a VA mental health examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a disability that causes memory lapses or losses.  If such disability is diagnosed, the examiner is asked to determine as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.  Any opinion provided should be reconciled with the previous opinions obtained.

If any memory lapse or memory loss condition is not attributable to a known diagnosis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service during the Persian Gulf War, other than the Veteran's service-connected chronic fatigue syndrome.

A complete rationale for any opinion offered should be provided.
3.  Furnish the Veteran a statement of the case on the claim for an earlier effective date for a 60 percent rating than November 2, 2011 for chronic fatigue syndrome as noted in the September 2012 rating decision.  In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

4.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


